[Cite as Hall v. Kuwatch, 2011-Ohio-3050.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



CAROLINE A. HALL,                                 :   APPEAL NO. C-100480
                                                      TRIAL NO. DR-0802336
        Plaintiff-Appellee,                       :

  vs.                                             :   D E C I S I O N.

KURT F. KUWATCH,                                  :

    Defendant-Appellant.                          :




Civil Appeal From: Hamilton County Court of Common Pleas, Domestic Relations
                   Division

Judgment Appealed from is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: June 24, 2011


Caroline Hall, pro se,

Steven J. McBeth, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}     Defendant-appellant Kurt F. Kuwatch appeals from the judgment of

the Hamilton County Court of Common Pleas, Domestic Relations Division, reducing

his child-support obligation but modifying the amount of support determined by a

magistrate. For the reasons that follow, we reverse the trial court’s judgment, and we

remand the case for the adoption of the magistrate’s decision in full.

       {¶2}     In December 2008, the domestic relations court dissolved the

marriage of Kuwatch and plaintiff-appellee Caroline A. Kuwatch, n.k.a. Caroline A.

Hall (“Hall”). The court also entered a decree of shared parenting for the parties’

three children and ordered Kuwatch to pay monthly child support to Hall in the

aggregate amount of $761.94. At the time, Kuwatch had a job with a yearly salary of

$60,000.      The child-support worksheet counted the premium for the children’s

medical insurance provided by Hall’s employer as Hall’s out-of-pocket medical

insurance costs. The final amount of child support reflected a deviation from the

child-support guidelines based on several factors, including the medical condition of

Kuwatch, a quadriplegic, and the medical costs associated with his condition.

       {¶3}      In July 2010, Kuwatch moved the trial court to decrease his child-

support obligation because he had lost his job and his severance package had

expired. Kuwatch had applied for Social Security Disability (“SSD”) benefits and was

determined to be totally disabled.      After his application for SSD was granted,

Kuwatch was awarded a monthly benefit of $816 for himself and $205 for his

children.

       {¶4}     A magistrate held a hearing on Kuwatch’s motion. Subsequently, the

magistrate completed a child-support worksheet and recalculated Kuwatch’s “actual




                                           2
                     OHIO FIRST DISTRICT COURT OF APPEALS



annual child support obligation” based on Kuwatch’s new income figures.           This

amount of support included Kuwatch’s 17.13 percent share of the medical insurance

costs for the children based on his proportionate share of the total family income.

The magistrate additionally incorporated a downward deviation in the amount of

$2,460 to reflect the amount of yearly SSD benefits for the children that Hall had

been receiving directly. Ultimately, the magistrate issued a decision that reduced

Kuwatch’s aggregate child-support obligation to $52.76 per month.

       {¶5}    Hall filed objections to the magistrate’s decision. She argued that

Kuwatch had been “disabled” since 1988, long before the initial child-support order

was issued and, therefore, that there had been “no change in circumstance in regards

to [Kuwatch’s] ability to obtain employment.” Further, and relevant to this appeal,

she urged the court that in the event that it accepted the magistrate’s decision on the

amount of child support, then the court should order Kuwatch to pay in addition

one-half of the premium for the children’s medical insurance provided by her

employer. Hall did not challenge the factual basis for the magistrate’s deviation—

that Hall was directly receiving the children’s monthly SSD benefits. And Hall did

not file a transcript of the evidentiary hearing on Kuwatch’s motion to modify child

support.

       {¶6}    The trial court “sustain[ed]” part of Hall’s objections and adopted the

magistrate’s decision with one modification. The court ordered Kuwatch to pay the

monthly support amount determined by the magistrate and an additional $172 per

month that represented “one-half of medical insurance costs.” The trial court noted

that Hall was to continue receiving the children’s direct SSD benefit payments. This

appeal followed.




                                          3
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶7}     Kuwatch’s sole assignment of error alleges that the trial court erred by

modifying the monthly support amount determined by the magistrate. We agree.

       {¶8}     We review matters involving child support under an abuse-of-

discretion standard.1      A trial court abuses its discretion if its decision is

unreasonable, arbitrary, or unconscionable.2 An appellate court will not disturb a

trial court’s exercise of its discretion if its decision is supported by a sound reasoning

process.3

       {¶9}     As provided in R.C. 3119.03, the amount of child support that is

calculated pursuant to the basic child-support schedule and applicable worksheet is

rebuttably presumed to be the correct amount of child support due. But in a case

involving shared parenting, the court may deviate from the amount of child support

in the worksheet if it determines that the guideline amount both (1) “would be unjust

or inappropriate to the children or either parent” and (2) “would not be in the best

interest of the child because of the extraordinary circumstances of the parents or

because of any other factors or criteria” listed in R.C. 3119.23.4

       {¶10}    In this case, the magistrate heard the evidence to calculate the

guideline amount, to determine that a deviation was appropriate, and to determine

the amount of the deviation. Hall filed objections to the magistrate’s decision, but

she did not file a transcript of the evidentiary hearing or a substitute to support her

objections.5   Her failure to do so precluded the trial court from independently

reviewing the objected-to matters to ascertain whether the magistrate had properly



1 Crawley-Kinley v. Price (2000), 145 Ohio App.3d 285, 288, 762 N.E.2d 1019, citing Booth v.
Booth (1989), 44 Ohio St.3d 142, 541 N.E.2d 1028.
2 Id., citing Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 450 N.E.2d 1140.
3 Id., citing AAAA Enterprises, Inc. v. River Place Community Urban Redevelopment Corp.
(1990), 50 Ohio St.3d 157, 553 N.E.2d 597.
4 R.C. 3119.24(A)(1).
5 See Civ.R. 53(D)(3)(b)(iii).




                                             4
                         OHIO FIRST DISTRICT COURT OF APPEALS



determined the factual issues. Thus, in the absence of receiving new evidence, the

trial court was required to presume the regularity of the magistrate’s factual

determinations regarding child support and the amount of the deviation.6 We note

also that a disabled parent is entitled to receive full credit against his child-support

obligation for SSD benefits received by his child due to the parent’s disability.7

          {¶11}    Where the trial court did not receive new evidence in determining

that Kuwatch should be responsible for 50 percent of the children’s health insurance

costs in addition to the amount of support determined by the magistrate, and in the

absence of a transcript of the evidentiary hearing or a substitute, the trial court’s

decision was not supported by any sound reasoning process. Consequently, we hold

that the trial court abused its discretion by sustaining Hall’s objection in part and

adding to the amount of child support determined by the magistrate.

          {¶12}    Accordingly, the assignment of error is sustained. We reverse the

trial court’s judgment and we remand the cause for the trial court to adopt the

magistrate’s decision in full.

                                                     Judgment reversed and cause remanded.

SUNDERMANN, P.J., HENDON and CUNNINGHAM, JJ.

Please Note:

          The court has recorded its own entry on the date of the release of this decision.




6   In re Spencer, 1st Dist. No. C-070321, 2008-Ohio-2844, ¶11.
7   See Williams v. Williams, 88 Ohio St.3d 441, 2000-Ohio-375, 727 N.E.2d 895, syllabus.


                                                 5